           Case 1:19-cv-06958-PAE Document 24 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------
                                                                       X
                                                                       :
AGRIBUSINESS UNITED DMCC,                                              :
                                                                       :   19 Civ. 6958 (PAE)
                                             Plaintiff,                :
                                                                       :         ORDER
                           -v-                                         :
                                                                       :
LOUIS DREYFUS COMPANY SA, and                                          :
LOUIS DREYFUS COMPANY SUISSE SA,                                       :
                                                                       :
                                             Defendants.               :
                                                                       :
---------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        On July 25, 2019, plaintiff filed the complaint in this action and a motion for a writ of

attachment and garnishment as to Louis Dreyfus Company SA. Dkts. 1, 5. On July 30, 3019,

the Court authorized the issuance of process of maritime attachment and garnishment. Dkt. 8.

On September 3, 2019, the plaintiff filed a motion for an order authorizing issuance of

compulsory process against the Garnishee Société Generale, commanding it to serve its answer

under oath to the writ of attachment and to answer the interrogatories that were served upon it.

Dkt. 10. On September 5, 2020, the Court granted that motion. Dkt. 11. On December 13,

2019, plaintiff filed a motion for leave to file an amended complaint, which the Court granted on

December 19, 2019. Dkts. 13–14. On December 26, 2019, the Court authorized the requested

issuance of process of maritime attachment and garnishment as to Louis Dreyfus Company SA

and Louis Dreyfus Company Suisse SA. Dkt. 23. No further action has been taken in this case.

        The Court directs the plaintiff to file a letter with a status update and anticipated next

steps by November 9, 2020.




                                                         1
        Case 1:19-cv-06958-PAE Document 24 Filed 10/27/20 Page 2 of 2




                                               PaJA.�
      SO ORDERED.

                                               ____________________________
                                               Paul A. Engelmayer
                                               United States District Judge


Dated: October 27, 2020
       New York, New York




                                      2
